DETAILED ACTION
Status of Claims:
Claims 1 – 5, 7 – 20, and 22 are allowed over prior art of record.
The following is an examiner’s statement for reasons of allowance:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The 35 USC §102 rejection of claims 9 – 20 are hereby withdrawn in light of the applicant’s appeal brief arguments. See remarks, filed November 10, 2020, pp 5 - 13. 

Claim Rejections - 35 USC § 103
The 35 USC §103 rejection of claims 1 – 5, 7 – 8, and 21 are hereby withdrawn in light of the applicant’s appeal brief arguments. See remarks, filed November 10, 2020, pp 13 - 20. 

Allowable Subject Matter
Claims 1 – 5, 7 – 20, and 22 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        
                                                                                                                                                                                                  /ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        February 12, 2021